PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/846,595
Filing Date: 4 Sep 2015
Appellant(s): Nathan et al.



__________________
Patrick Billig Reg. No. 38, 080
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 30, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to Appellant’s arguments, on pages 8-10 of the Appeal Brief regarding the teachings of “Waldorf” (US PG Publication No. 2006/0156314) as applied in the rejection under §103(a)  in the Final Rejection of January 28, 2021, the Examiner respectfully disagrees. In particular, Appellant’s argument that Waldorf does not teach or suggest the limitation “validating usage of the first programming language code component by determining whether data output by the first programming language code component is of a type that is appropriate for input by a second programming language code component” of claim 1 and corresponding limitations in the other independent claims is not persuasive, and the Examiner respectfully requests that the Honor Board maintain the outstanding rejection. 
In particular, as cited ¶¶95-97 of Waldorf describe validating mappings selected by a user in a developer interface that links from fields in an source event type definition to a field in a destination event type definition. Moreover, Waldorf teaches that these event type definitions are “programming language code components” as in appellant’s claims (see discussion of Waldorf’s mapping of source and destination object methods and variables in e.g. ¶11) and the mappings are from a source (output) to a destination 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        
Conferees:
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.